 Case 3:17-cv-01362 Document 1246 Filed 03/31/21 Page 1 of 2 PageID #: 42742



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

THE CITY OF HUNTINGTON,

        Plaintiff,

v.                                         CIVIL ACTION NO. 3:17-01362

AMERISOURCEBERGEN DRUG
CORPORATION, et al.,

     Defendants.
________________________________

CABELL COUNTY COMMISSION,

        Plaintiff,

v.                                         CIVIL ACTION NO. 3:17-01665

AMERISOURCEBERGEN DRUG
CORPORATION, et al.,

     Defendants.
________________________________


                                   ORDER

        On March 30, 2021, University Physicians & Surgeons, Inc.

and the Marshall University Board of Governors filed a notice

withdrawing their motion for an award of expenses incurred in

responding to third party discovery.         See ECF No. 1244.

Accordingly, the Clerk is directed to TERMINATE ECF No. 815 as

moot.

        The Clerk is directed to send this Order to those counsel of

record who have registered to receive an electronic NEF.

            IT IS SO ORDERED this 31st day of March, 2021.
Case 3:17-cv-01362 Document 1246 Filed 03/31/21 Page 2 of 2 PageID #: 42743



                                 ENTER:



                                 David A. Faber
                                 Senior United States District Judge




                                     2
